DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-28-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, first layer, second layer, third layer, first electrode unit, second electrode unit, third electrode unit and all the sides must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2014/0370362 hereinafter Park. 
Regarding Claim 1, Park teaches a battery [100] comprising: a first electrode unit (first layer) [1101a] having a first surface, a second surface which is opposite to the first surface, a first side, a second side which intersects with the first side of the first electrode unit, and a third side which intersects with the second side of the first electrode unit; a second electrode unit (second layer) [1102a] disposed at the side of the second surface of the first electrode unit, exposed from the first electrode unit in a first direction view which is perpendicular to the first surface of the first electrode unit, and having a first side which faces to the first side of the first electrode unit in the first direction view, a second side which intersects with the first side of the second electrode unit, and a third side which intersects with the second side of the second electrode unit; a third electrode unit (third layer) [1103a] tucking at least one portion of the second electrode unit with the first electrode unit in the first direction view, being exposed from the second electrode unit in the first direction view, and having a first side which faces to the first side of the second electrode unit in the first direction view, a second side which intersects with the first side of the third electrode unit, and a third side which intersects with the second side of the third electrode unit; and a fixing member (conductive plate) [200] protruding from the second side of the first electrode unit in the first direction view, and wherein a first distance which is from the third side of the first electrode unit to the third side of the second electrode unit is different from a second distance which is from the third side of the second electrode unit to the third side of the third electrode unit (paragraphs 37-46, 81-84, see annotated figure 22 below). 

    PNG
    media_image1.png
    421
    524
    media_image1.png
    Greyscale

Regarding Claim 2, Park teaches that a third distance from the second side of the first electrode unit to the second side of the second electrode unit is shorter than the first distance in the first direction view (see figure 8 and annotated figure 22).
Regarding Claim 3, Park teaches that a fourth distance from the second side of the first electrode unit to the second side of the third electrode unit is shorter than the first distance in the first direction view (see figure 8 and annotated figure 22). 
Regarding Claims 4-5, Park teaches that the first electrode unit comprises: a first conductive layer, having a first surface, and a second surface which is opposite to the first surface of the first conductive layer; a first insulating layer, located at the side of the second surface of the first conductive layer; and a second conductive layer, tucking the first insulating layer with the first conductive layer, and wherein in a width direction view which is parallel to the second side, a width of the first insulating layer is greater than a width of the first conductive layer and a width of the second conductive layer (see figure 8 and annotated figure 22), wherein the first conductive layer is an anode electrode, the second conductive layer is a cathode electrode, and the width of the first conductive layer is greater than the width of the second conductive layer (see figure 8, paragraphs 37-39). 
Regarding Claims 6-9, Park teaches that in a width direction view which is parallel to the second side, a width of the first layer, a width of the second layer and a width of the third layer are different; that the first side of the first layer, the first side of the second layer and the first side of the third layer are aligned; that in a width direction view which is parallel to the second side, a width of the second layer is greater than a width of the first layer, and a width of the third layer is greater than the width of the second layer; and in a first direction, a thickness of the first layer, a thickness of the second layer and a thickness of the third layer are different (see figures 8 and 22). 
Regarding Claim 10, Park teaches that the first layer further comprises a fourth side which intersects with the third side of the first layer; the second layer further comprises a fourth side which intersects with the third side of the second layer; the third layer further comprises a fourth side which intersects with the third side of the third layer; a fifth distance is formed from the fourth side of the first layer to the fourth side of the second layer; and a sixth distance is formed from the fourth side of the second layer to the fourth side of the third layer (see figures 8 and 22 shown above).
Regarding Claims 11-15, Park teaches that in a length direction view which is parallel to the first side, a length of the first layer, a length of the second layer and a length of the third layer are different; at least one of the first layer, the second layer and the third layer comprises an anode sheet, a separator and a cathode sheet, the anode sheet, the separator and the cathode sheet are arranged in a stacking manner; that in a width direction view which is parallel to the second side, a width of the first layer equals to a width of the second layer or a width of the third layer, or a width of the second layer equals to a width of the third layer; and the first distance is smaller than the second distance and the third distance equals to the fourth distance (see figures 8 and 22, paragraphs 37-39). 
Regarding Claim 16, Park teaches a battery [100] comprising: a first electrode unit [1101a] having a first surface, a second surface which is opposite to the first surface, a first side, a second side which intersects with the first side of the first electrode unit, and a third side which intersects with the second side of the first electrode unit; a second electrode unit [1102a] disposed at the side of the second surface of the first electrode unit, exposed from the first electrode unit in a first direction view which is perpendicular to the first surface of the first electrode unit, and having a first side which faces to the first side of the first electrode unit in the first direction view, a second side which intersects with the first side of the second electrode unit, and a third side which intersects with the second side of the second electrode unit; a third electrode unit [1103a] tucking at least one portion of the second electrode unit with the first electrode unit in the first direction view, being exposed from the second electrode unit in the first direction view, and having a first side which faces to the first side of the second electrode unit in the first direction view, a second side which intersects with the first side of the third electrode unit, and a third side which intersects with the second side of the third electrode unit; and a fixing member (conductive plate) [200] protruding from the second side of the first electrode unit in the first direction view, and wherein a first distance which is from the third side of the first electrode unit to the third side of the second electrode unit is different from a second distance which is from the third side of the second electrode unit to the third side of the third electrode unit (paragraphs 37-46, 81-84, see annotated figure 22 below). 

    PNG
    media_image1.png
    421
    524
    media_image1.png
    Greyscale

Regarding Claims 17-18, Park teaches that a third distance from the second side of the first electrode unit to the second side of the second electrode unit is shorter than the first distance in the first direction view; and a fourth distance from the second side of the first electrode unit to the second side of the third electrode unit is shorter than the first distance in the first direction view (see figures 8 and 22). 
Regarding Claim 19, Park teaches that the first electrode unit comprises: a first conductive layer, having a first surface, and a second surface which is opposite to the first surface of the first conductive layer; a first insulating layer, located at the side of the second surface of the first conductive layer; and a second conductive layer, tucking the first insulating layer with the first conductive layer, and wherein in a width direction view which is parallel to the second side, a width of the first insulating layer is greater than a width of the first conductive layer and a width of the second conductive layer (see figures 8 and 22, paragraphs 37-39). 
Regarding Claim 20, Park teaches that in a first direction, a thickness of the first electrode unit, a thickness of the second electrode unit and a thickness of the third electrode unit are different (see figures 8 and 22). 
Regarding Claim 21, Park teaches that the first electrode unit further comprises a fourth side which intersects with the third side of the first electrode unit; the second electrode unit further comprises a fourth side which intersects with the third side of the second electrode unit; the third electrode unit further comprises a fourth side which intersects with the third side of the third electrode unit; a fifth distance is formed from the fourth side of the first electrode unit to the fourth side of the second electrode unit; and a sixth distance is formed from the fourth side of the second electrode unit to the fourth side of the third electrode unit (see figures 8 and 22 shown above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729